Citation Nr: 0504584	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  97-29 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability manifested by dry cough and throat pain.

2.  Entitlement to service connection for a left shoulder 
disorder.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, which denied the 
claims on appeal.

This case was remanded by the Board in May 2000, August 2002, 
and again in August 2003 for further development.

The issue of entitlement to service connection for a 
respiratory disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic left shoulder disorder was not shown to be 
present during the veteran's military service or until 
several years thereafter; X-rays of the left shoulder taken 
in January and September 1997 were negative but X-rays in 
September 2001 revealed an osteophyte formation.

2.  The weight of medical evidence fails to establish a 
relationship between a current left shoulder disorder and the 
veteran's military service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by 
the veteran's period of active duty, nor may arthritis of the 
left shoulder be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  In addition, certain chronic diseases, including 
arthritis, may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty, or within seven years for 
multiple sclerosis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that he is entitled to service 
connection for a left shoulder disorder.  He maintains that 
he injured his shoulder in service and has continued to have 
problems with it through the present day.  After a review of 
the claims file, the Board finds that the claim must be 
denied.

Service medical records reflect that the veteran was treated 
in October 1975 for pain in the left shoulder after injuring 
it turning a wheel.  The final diagnosis was muscle strain.  
A heating pad and Tylenol were ordered.  In January 1990, he 
sought treatment for a two week history of left shoulder 
pain, which began while he was doing sit-ups.  The final 
diagnosis was cervical muscle sprain.  

In March 1990, the veteran reported a two-month history of 
left trapezius strain.  Muscle strength and sensory 
evaluation were normal.  The final diagnosis was chronic left 
trapezius strain with probable adaptive shortening.  
Stretching exercises were recommended.  However, the June 
1996 retirement physical examination (some six years after 
his last in-service treatment) showed a normal clinical 
evaluation of the veteran's upper extremities.

In a January 1997 VA examination, the veteran denied any 
history of injury but reported that left shoulder pain began 
between 1989 to 1993.  He had physical therapy on one 
occasion with improvement.  X-rays of the left shoulder were 
negative.  After a physical examination, the final diagnosis 
was no abnormal findings with respect to the left shoulder.  
A September 1997 X-ray revealed a normal evaluation of the 
left shoulder.

The Board finds that this evidence does not tend to support 
the veteran's claim.  Significantly, the June 1996 retirement 
examination showed a normal clinical evaluation of the upper 
extremities; examination and X-rays in January 1997 were 
negative; and September 1997 X-rays failed to show any 
disability associated with the veteran's left shoulder.  
Service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board tends to place significant probative value on this 
evidence because the examination and X-rays were undertaken 
within months of the veteran's discharge from active duty.  
The fact that no disability was shown at that time weighs 
against the veteran's claim that there is a relationship 
between his current complaints and military service.

Medical records reflect that the veteran was seen in March 
2001 for left shoulder pain.  It was reported that he had a 
history of left shoulder impingement syndrome and he was 
referred for physical therapy.  In September 2001 it was 
noted that he reported that his left shoulder pain was 
nontraumatic in nature.  Physical examination was within 
normal limits.  X-rays revealed small osteophytes over the 
supra clavicular region.  He denied any limitations at that 
time but requested some range of motion activities.

In a June 2003 VA examination, the veteran related that he 
started having problems with his left shoulder in the early 
1990s.  He underwent physical therapy and the condition 
improved.  He subsequently reinjured himself and was treated 
with improvement.  He denied pain, weakness, stiffness, 
swelling, heat, redness, instability, giving away, locking, 
fatigability, or lack of endurance.  He was under no 
treatment and took no medication.  He reported that overuse 
of his shoulder precipitated the pain, which would be 
relieved after Motrin or aspirin.

Physical examination revealed full range of motion of the 
left shoulder in flexion, abduction, internal and external 
rotation.  No restrictions were noted.  An X-ray reportedly 
showed minimal degenerative joint disease (DJD) of the left 
shoulder with no functional loss of range of motion due to 
pain.  The examiner specifically remarked that the veteran's 
left shoulder DJD was 

unlikely to be related to diagnoses of 
strain and impingement while in service - 
since DJD is usually an age-related 
process and showed up on x ray results 
mentioned in progress notes in 2001 as 
osteophyte formation.

Despite complaints related to left shoulder pain during 
military service, the Board finds that the veteran's in-
service left shoulder problems were acute and resolved prior 
to his retirement from service in 1996, as the retirement 
examination and subsequent VA examination were negative for 
any pertinent pathology.  The DJD first identified on X-rays 
in 2001, about 5 years after his retirement from service, is 
not shown to be related to the left shoulder complaints noted 
during service.  As noted above, the most recent VA examiner 
specifically addressed the issue on appeal and concluded that 
there was no relationship between the DJD identified in 2001 
and the veteran's shoulder problems during his military 
service.

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history or that he misstated any relevant fact.  Therefore, 
the Board finds the VA examiner's opinion to be of great 
probative value.

Moreover, shoulder pain itself is not a disability for VA 
compensation purposes.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (pain alone without a diagnosed or 
identifiable underlying malady cannot constitute a disability 
for which service connection may be granted), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Next, while the veteran has stated that he believes his 
current left shoulder disorder is related to the left 
shoulder symptoms he experienced during his active duty, 
there is nothing in the medical evidence supporting that 
position.  The mere contention of the veteran, no matter how 
well-meaning, without supporting medical evidence that would 
establish a relationship cannot support a claim for service-
connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan 
v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 
(1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA treatment records, 
and the VA examination reports, in light of the applicable 
law, and finds that equipoise is not shown and the benefit of 
the doubt rule does not apply.  As the weight of medical 
evidence fails to support the veteran's claim, the Board is 
unable to grant the benefit sought. 

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and a supplemental 
statement of the case was provided to the veteran in 
September 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The January 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In April 2004, he responded that he 
had no more evidence to submit.

In addition, 38 C.F.R. § 3.159(b)(1) was cited in the 
September 2004 supplemental statement of the case.  In light 
of the actual notice provided, the Board finds that any 
content deficiency in the January 2004 notice letter was non-
prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issue on appeal were obtained in January 1997 and June 2003.  
The available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.


ORDER

The claim for entitlement to service connection for a left 
shoulder disorder is denied.


REMAND

With respect to the remaining claim for service connection 
for a respiratory disorder, the Board finds that a remand is 
needed.

In sum, service medical records reflect periodic treatment 
for upper respiratory infections.  In September 1993, he 
underwent a CT scan of the sinuses, which showed thickening 
of the bilateral mucosa within the nasal turbinate.  However, 
the June 1996 retirement physical reflected a normal 
respiratory examination.  

The veteran filed the current claim immediately after 
discharge.  Although a January 1997 VA examination report 
showed a normal respiratory system, a January 1997 X-ray was 
suggestive of "probable chronic bronchitis changes."  In a 
June 2003 VA examination, the examiner reported on treatment 
records from 2001 onward and diagnosed seasonal allergic 
rhinitis but made no mention of the relevance, if any, of the 
January 1997 X-ray.  Further, there was no opinion as to 
whether the veteran's current respiratory complaints were 
related to military service.

For these reasons, the Board finds that a medical opinion is 
needed to determine whether the reference to "probable 
chronic bronchitis changes" within months of discharge is 
related to in-service treatment for respiratory infections.  
Further, a determination should be made as to whether there 
has been recent medical care, and whether there are any 
additional records that should be obtained.  The veteran is 
advised that while the case is in remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED for the following actions:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA Medical Center (VAMC) in Tuskegee, 
Alabama, for the period from June 2000 to 
the present.

2.  Obtain outpatient treatment records 
related to the claim on appeal from 
Martin Army Community Hospital, Fort 
Benning, Georgia, for the period from 
March 2001 to the present.

3.  The veteran should be scheduled for 
an examination by an appropriate 
specialist for a medical opinion 
regarding the relationship between his 
current respiratory complaints and active 
military duty.  The claims file should be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should elicit a history from the veteran 
of his respiratory problems during 
service and thereafter.  Specifically, 
the examiner is requested to express an 
opinion as to the following:

?	What is the nature of the veteran's 
current respiratory disorder?  
?	Are the veteran's current respiratory 
complaints more likely than not (i.e., 
probability greater than 50 percent), 
at least as likely as not (i.e., 
probability of 50 percent), or less 
likely than not (i.e., probability 
less than 50 percent) related to 
military service?  
?	In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as 
opposed to the history as provided by 
the veteran.
?	The examiner is asked to discuss the 
significant, if any, of the 1997 X-ray 
showing chronic bronchitis changes.  

4.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefits sought remain denied, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


